         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH KRUPPENBACHER,
                            Plaintiff,
                     -against-                                           20-CV-0110 (LLS)

ANTHONY J. ANNUCCI, Acting Commissioner,                               ORDER TO AMEND
et al.,
                            Defendants.


LOUIS L. STANTON, United States District Judge:

        By order dated December 18, 2019, the Court had granted Plaintiff leave to amend his

complaint. The title of the order, “Order of Dismissal,” however, was in error. On January 22,

2021, the Court received notice that Plaintiff had refused the December 18, 2019 order when it

was delivered to him from correctional staff. Because it is unclear whether Plaintiff refused the

order because of the title, in an abundance of caution, the Court vacates that order and directs the

Clerk of Court to file and docket this order, which correctly titles the order, “Order to Amend.”

In all other aspects, this order is a duplicate of the December 18, 2019 order. Plaintiff shall have

60 days from the date of this order to file an amended complaint.

        Plaintiff, currently incarcerated at Clinton Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his rights in 2016. By order dated

April 8, 2020, the Court ordered Plaintiff to show cause why the action should not be dismissed

as time-barred. Plaintiff submitted a declaration, and the Court has reviewed it. For the reasons

set forth in this order, the Court grants Plaintiff sixty days from the date of this order to file an

amended complaint.
         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 2 of 20




                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                          BACKGROUND

       Plaintiff brings this action, asserting claims that arose in 2016, while he was incarcerated

at Green Haven Correctional Facility. He names as Defendants Anthony J. Annucci, the Acting

Commissioner of the New York State Department of Corrections and Community Supervision;

Laura A. Stanaway, supervisor of the Inmate Grievance Program (IGP) at Green Haven; Karen

Bellamy, former director of the IGP; Thomas R. Griffin, former superintendent at Green Haven;

Correction Officers Adam M. Backaus, Susan M. Hann, and Wilfredo Lamboy; and John Doe

Correction Officer #1 (“John Doe #1”).

       Plaintiff alleges the following: on January 6, 2016, Defendant Hann ordered Plaintiff “to

go to medical,” after he had been ordered by John Doe #1 to attend visiting hours with his

family. (ECF No. 1 at 11.) After Plaintiff objected to Hann’s order, “Hann . . . threaten[ed] the

plaintiff with denying his visit” and “with being written up and keeplocked.” (Id.) In response,

Plaintiff visited the medical unit where “Hann . . . and others . . . threaten[ed] the plaintiff,

saying if he would just let his blood pressure be taken [then] the plaintiff could . . . go to his

visit.” (Id.) “The Plaintiff feeling he had no other recourse to this unlawful demand and wanting


                                                     2
          Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 3 of 20




to see his family acceded under protest.” (Id.) But after “having his blood pressure taken, the

plaintiff was still denied . . . his right of a refusal and to go to his visit. (Id. at 10.)

        After this initial order to visit the medical unit, “the plaintiff was once again . . . as before

and by all of those in attendance . . . forced to submit to being tested, probed or touched in every

manner possible.” (Id.) “There was even a time where it came about that the plaintiff was

ordered to completely undress all the way down to wearing only his undershorts in the presence

of those there . . . and subjected to further inspection that was beyond the mere visual for all of

those there which included four of the opposite gender.” (Id.)

        “After nearly two (2) hours without anything having been found to substantiate the

seizure, the plaintiff was permitted to go to his visit.” (Id.)

        After this incident, “[i]n retaliation, Hann wrote the plaintiff up on a referral, claiming he

was in need of psychiatric attention [in light of] his attempting to refuse the medical services.”

(Id. at 11.) Moreover, after returning from his visit, he “found all of this property in his cell had

been trashed by prison guard Wilfredo Lamboy.” (Id.)

        Plaintiff later learned that evening from Defendant Backaus, who read from a “go-around

list,” that Plaintiff had been placed on keep-lock, which resulted in his missing meals and

recreation from January 6, 2016, to January 7, 2016. (Id.) Plaintiff asserts that he “was a

known[n] diabetic and thus was far more susceptible to dangerous health issues, and the

unlawful practice not to provide him a mean for nourishment, constituted a deliberate and

depraved indifference to his health and medical needs.” (Id. at 12.)

        Plaintiff alleges that he grieved all of these claims, but the grievances were denied.




                                                      3
           Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 4 of 20




          Before filing this action, Plaintiff filed two claims in the New York State Court of

Claims, one on December 9, 2015 (which preceded these events), and the second on January 21,

2016; both claims were denied. (See id. at 5.)

          In Plaintiff’s declaration, he alleges that from September 2018 until December 2019,

Defendants “continuously denied, obstructed and/or hindered [him] to complete and submit his

complaint for filing on time.” (ECF No. 7, at 6; 12/19/19 letter, from Plaintiff to the Clerk of

Court.)

                                            DISCUSSION

          Because Plaintiff provides allegations that arguably support the finding that the claims

should not be dismissed as time-barred, the Court declines to dismiss the action on this basis at

this stage. But in reviewing the complaint, the Court concludes that Plaintiff has failed to state a

claim showing that he is entitled to relief from the named defendants. The Court therefore grants

Plaintiff leave to file an amended complaint in support of the following four claims:

(1) Defendant Hahn denied Plaintiff the right to refuse medical attention (“medical refusal

claim”); (2) Hahn violated Plaintiff’s right to privacy when she allowed Plaintiff to be examined

in front of staff of the opposite gender (“privacy claim”); (3) Hahn denied Plaintiff the right to

visit with his family (“family visit claim”); and (4) an unnamed defendant denied Plaintiff the

right to adequate medical attention when this individual denied him a meal despite Plaintiff’s

being diabetic (“medical claim”).

          For the reasons set forth below, the Court dismisses claims against the remaining

defendants as follows: (1) claims brought against Annucci and Griffen, based on their lack of

personal involvement as supervisors (“supervisory liability claims”); (2) claims brought against

Stanaway and Bellamy regarding their involvement in Plaintiff’s grievances (“grievance

claims”); (3) claims brought against John Doe #1 and Adam Backaus, based on their lack of


                                                   4
           Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 5 of 20




personal involvement; and (3) claims brought against Lamboy related to his allegedly destroying

Plaintiff’s property (“property claim”).

A.     Claims that must be dismissed

               Supervisory liability claims

       To state a claim under § 1983 against an individual, a plaintiff must allege facts showing

the individual’s direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (quoting Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). An individual defendant may not be held liable

under § 1983 solely because that defendant employs or supervises a person who violated the

plaintiff’s rights. See Iqbal, 556 U.S. at 676 (“Government officials may not be held liable for

the unconstitutional conduct of their subordinates under a theory of respondeat superior.”). An

individual can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 1

       Plaintiff names as defendants Acting Commissioner Annucci and former Superintendent

Griffen, but he alleges no facts suggesting that they were involved personally with any of the

alleged violations of his federal constitutional rights. The Court therefore dismisses Plaintiff’s



       1
         “Although the Supreme Court’s decision in [Iqbal, 556 U.S. 662] may have heightened
the requirements for showing a supervisor’s personal involvement with respect to certain
constitutional violations,” the Second Circuit has not yet examined that issue. Grullon v. City of
New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                  5
         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 6 of 20




claims against Annucci and Griffen, for failure to state a claim on which relief may be granted.

See 28 U.S.C. § 1915(e)(2)(B)(ii).

               No personal involvement

       Plaintiff’s claims against John Doe #1 and Backaus fail to state a claim because the facts

alleged do not suggest that either of these defendants violated any of Plaintiff’s rights. Rather, it

appears that Plaintiff named these individuals because they were each present while other

individuals allegedly violated his rights: (1) John Doe #1 directed Plaintiff to attend visiting

hours with his family, and (2) Backaus, reading from a list, informed Plaintiff that someone else

had placed Plaintiff in restricted housing. But neither of these allegations suggest that these

defendants violated Plaintiff’s rights. Thus, the Court dismisses the claims brought against John

Doe #1 and Backaus, for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

               Grievance claims

       The Court construes Plaintiff’s grievance claims as arising under the Fourteenth

Amendment Due Process Clause and denies the claim because an official’s failure to follow a

prison directive does not constitute a violation of a prisoner’s federal constitutional rights. See

Holcomb v. Lykens, 337 F.3d 217, 224 (2d Cir. 2013) (holding that “state statutes do not create

federally protected due process entitlements to specific state-mandated procedures”); see, e.g.

Rivera v. Wohlrab, 232 F. Supp. 2d 117, 123 (S.D.N.Y. 2002) (“[T]he law is settled that failure

to follow a [Department of Corrections’] Directive or prison regulation does not give rise to a

federal constitutional claim.”).

       Here, the Fourteenth Amendment does not provide Plaintiff with a constitutionally

protected right to file a grievance or receive process with respect to a filed grievance. Thus, any

due process claim he seeks to bring against Defendants Bellamy and Stanaway regarding their




                                                  6
         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 7 of 20




involvement in processing his grievances is dismissed for failure to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

               Property claim

       Plaintiff’s claim that Defendant Lamboy destroyed his property also must be dismissed

because a claim for deprivation of property is not recognized by law in federal court, if the state

courts provide a remedy for the deprivation of that property. See Hudson v. Palmer, 468 U.S.

517, 533 (1984); Marino v. Ameruso, 837 F.2d 45, 47 (2d Cir. 1988) (citations omitted). New

York provides such a remedy in § 9 of the New York Court of Claims Act. See Jenkins v.

McMickens, 618 F. Supp. 1472, 1474 (S.D.N.Y. 1985) (state tort action available to compensate

detainee for alleged loss of property by city prison officials); Cook v. City of New York, 607 F.

Supp. 702, 704 (S.D.N.Y. 1985) (detainee had meaningful post-deprivation remedy for loss of

book through state action for negligence, replevin or conversion).

       Where a state provides an adequate post-deprivation remedy, a prisoner cannot state a

claim that he has been deprived of property without due process of law, Love v. Coughlin, 714

F.2d 207, 208-09 (2d Cir. 1983), unless the remedy was in some way inadequate or

inappropriate, see Butler v. Castro, 896 F.2d 698, 700-04 (2d Cir. 1990).

       Here, Plaintiff cannot state a due process claim against Lamboy because New York State

provides a process to remedy the alleged destruction of his property. Indeed, Plaintiff took

advantage of that process by filing a claim in the New York Court of Claims, where he lost. As

Plaintiff does not allege any facts suggesting that this remedy was in any inadequate, he cannot

state a due process claim, and the claim against Lamboy is dismissed. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).




                                                 7
         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 8 of 20




B.     Claims that may proceed

               Medical refusal claim

       Under the Fourteenth Amendment to the United States Constitution, all individuals,

including prisoners, possess “‘a constitutionally protected liberty interest in refusing unwanted

medical treatment,’” Pabon v. Wright, 459 F.3d 241, 249 (2d Cir. 2006) (quoting Cruzan v.

Director, Missouri Department of Health, 497 U.S. 261, 278 (1990)); see Washington v. Harper,

494 U.S. 210, 221 (1990) (recognizing a prisoner’s “significant liberty interest in avoiding the

unwanted administration of antipsychotic drugs”). This right includes the right to medical

information “necessary to make an informed decision regarding medical treatment.” Pabon, 459

F.3d at 249.

       A prisoner’s right to refuse medical treatment will not be honored, however, “if

legitimate penological interests require the prisoner to be treated.” Pabon, 459 F.3d at 252. “If

prison officials, including doctors, identify situations in which they reasonably believe that

treatment is required, notwithstanding the prisoner’s asserted right to refuse it, the right must

give way.” Id. Thus, “[a] prisoner can establish liability for the violation of a constitutional right

only if his individual liberty interest outweighs the relevant countervailing state interests.” Id.

       In the complaint, Plaintiff alleges that on two occasions, he indicated to medical staff that

he did not want the medical treatment provided. First, he claims that he did not want his blood

pressure taken. But this allegation likely fails to state a claim because Plaintiff does not provide

any facts suggesting that he did not want the treatment for medical reasons. Rather, it appears he

sought to decline the treatment because it was causing a delay in his family visit. As Plaintiff’s

liberty interest in refusing medical treatment is based on his right to make an informed decision

regarding medical treatment, it does not appear that his refusal of that treatment for nonmedical

reasons implicates the Fourteenth Amendment.


                                                  8
         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 9 of 20




       The second incident of refusing medical treatment involved Plaintiff’s being “forced to

submit to being tested, probed or touched in every manner possible.” (ECF 1 at 10.) This

allegation, however, does not sufficiently describe the treatment he received and the reasons why

he did not want the treatment.

       Because Plaintiff’s allegations regarding these incidents do not suggest that any

defendant violated Plaintiff’s right to refuse medical treatment, the Court grants Plaintiff leave to

file an amended complaint to state facts in support of these claims.

               Privacy claim

       Related to his medical claim is Plaintiff’s allegation that Defendant Hann required him to

undress while female officers were present. Because Plaintiff does not provide sufficient

information to state a privacy claim, the Court also grants him leave to amend this claim.

       Courts generally have found that the “occasional, indirect, or brief viewing of a naked

prisoner by a guard of the opposite sex may be permissible, but that regular and close viewing is

prohibited.” Correction Officers Benev. Ass'n of Rockland Cty. v. Kralik, No. 04-CV-2199, 2011

WL 1236135, at *11 (S.D.N.Y. Mar. 30, 2011) (internal quotation marks omitted) (collecting

cases). Here, Plaintiff’s allegation does not suggest that the female officers, to the extent they

viewed Plaintiff at all, did so on a regular or close basis. Accordingly, the Court grants Plaintiff

leave to provide more facts in support of this claim.

               Family visit claim

       The Court construes Plaintiff’s allegation regarding the alleged denial of a visit with his

family as a violation of his right of free association, protected under the First Amendment to the

United States Constitution. This right, as applied to prisoners, “is among the rights least

compatible with incarceration.” Overton v. Bazzetta 539 U.S. 126, 131 (2003). In fact, in

Overton, the Supreme Court declined to consider whether there is a First Amendment right to


                                                  9
         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 10 of 20




visitation in prison: “We need not attempt to explore or define the asserted right of association at

any length or determine the extent to which it survives incarceration.” Id. at 131-32. Moreover,

“[c]ases in this circuit also have not clearly established a right to spousal visitation in prison.”

Malave v. Weir, 750 F. App’x 65, 67 (2d Cir. 2019). Where the Second Circuit assumed without

holding “that prisoners have a right under the First Amendment to have family visits,” the Circuit

noted that the “right could not require that visits by family members be permitted on demand, but

rather must be subject to reasonable restrictions on the time, place and manner of visits.” Mills v.

Fischer, 497 F. App’x 114, 116 (2d Cir. 2012).

        Here, Plaintiff’s allegation that Hahn denied him visitation with his family does not state

a constitutional claim. Assuming for the purposes of this order that Plaintiff does possess a First

Amendment right to visit with his family, the facts alleged suggest only that Plaintiff and Hahn

disagreed about the timing of the visit in relation to Plaintiff’s medical treatment. Indeed,

Plaintiff alleges he eventually visited with his family. (See ECF 1 at 10.) But because this claim

appears to relate to Plaintiff’s other two claims, in which the Court has granted him leave to

amend, the Court also grants Plaintiff leave to amend this claim as well.

                Medical care claim

        The Court construes Plaintiff’s allegation that his missed meal affected his diabetes as

alleging a violation of his constitutional right to adequate medical care. To state a claim for

inadequate medical care under the Eighth Amendment, a plaintiff must show that correction

officials were deliberately indifferent to the plaintiff’s serious medical condition. See Estelle v.

Gamble, 429 U.S. 97, 104-05 (1976).

        Deliberate indifference is evaluated under a two-pronged test comprised of both objective

and subjective components. See Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011). The

objective component requires that a prisoner “show that the conditions, either alone or in


                                                  10
        Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 11 of 20




combination, pose[d] an unreasonable risk of serious damage to his health.” Darnell v. Pineiro,

849 F.3d 17, 30 (2d Cir. 2017) (internal quotation marks and citation omitted). The deliberate

indifference standard “contemplates a condition of urgency such as one that may produce death,

degeneration, or extreme pain.” Charles v. Orange Cnty., 925 F.3d 73, 86 (2d Cir. 2019); see

Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir. 2000) (holding that the medical need must be a

“sufficiently serious” condition that “could result in further significant injury or the unnecessary

and wanton infliction of pain”) (internal quotation marks and citation omitted)).

       The subjective component requires a prisoner to show that the defendant officials acted

with a “sufficiently culpable state of mind” in depriving him of adequate medical treatment.

Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir. 2014) (citing Salahuddin v. Goord, 467 F.3d 263, 280

(2d Cir. 2006)). That is, the prisoner must state facts showing that the correctional staff

possessed “a state of mind that is the equivalent of criminal recklessness.” Hathaway v.

Coughlin, 99 F.3d 550, 553 (2d Cir. 1996); see Farmer v. Brennan, 511 U.S. 825, 837 (1994)

(holding that the subjective component requires that the plaintiff show that a medical

professional “was aware of facts from which the inference could be drawn that a substantial risk

of serious harm exist[ed]” and that the officer drew the inference).

       Where a medical professional inadvertently or negligently fails to provide adequate care,

a prisoner cannot state a claim of a constitutional violation under the Eighth Amendment. See

Estelle, 429 U.S. at 106. Thus, a “mere disagreement over the proper treatment” is not

actionable. See Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998); see, e.g., Hill, 657 F.3d

at 123 (holding that medical officer who prescribed Motrin rather than stronger pain medication

to treat a broken wrist did not have the “culpable state of mind” to satisfy the subjective

component of the deliberate indifference standard).




                                                 11
            Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 12 of 20




        Here, Plaintiff’s allegation that the decision by an unnamed correction officer to deny

him one meal – which Plaintiff states could have caused him harm because he is diabetic – is

insufficient to state a claim that any officer showed deliberate indifference to Plaintiff’s serious

medical needs. Put simply, Plaintiff fails to state any facts suggesting that the officer who

ordered Plaintiff to miss a meal knew that he would be placing Plaintiff at a substantial risk of

harm. But because the Court cannot rule out the possibility that Plaintiff could allege facts

suggesting that a correctional officer did show deliberate indifference, the Court grants him leave

to amend this claim.

                                        LEAVE TO AMEND

        Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because Plaintiff may be able to allege

additional facts to state valid claims, the Court grants Plaintiff 60 days’ leave to amend his

complaint to detail his claims.

        First, Plaintiff must name as the defendant(s) in the caption 2 and in the statement of claim

those individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff



        2
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all


                                                   12
           Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 13 of 20




does not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane

Doe” in both the caption and the body of the amended complaint. 3 The naming of John Doe

defendants, however, does not toll the three-year statute of limitations period governing this

action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”

defendants and amending his complaint to include the identity of any “John Doe” defendants

before the statute of limitations period expires. Should Plaintiff seek to add a new claim or party

after the statute of limitations period has expired, he must meet the requirements of Rule 15(c) of

the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

             give the names and titles of all relevant persons;

             describe all relevant events, stating the facts that support Plaintiff’s case including
             what each defendant did or failed to do;

             give the dates and times of each relevant event or, if not known, the approximate date
             and time of each relevant event;

             give the location where each relevant event occurred;

             describe how each defendant’s acts or omissions violated Plaintiff’s rights and
             describe the injuries Plaintiff suffered; and

             state what relief Plaintiff seeks from the Court, such as money damages, injunctive
             relief, or declaratory relief.




defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
       3
        For example, a defendant may be identified as: “Correction Officer John Doe #2, on
duty January 6, 2020, at Green Haven Correctional Facility, during the 7-3 p.m. shift.”


                                                   13
          Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 14 of 20




         Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court directs the Clerk of Court to vacate the order of dismissal. (ECF 9.)

         Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-0110 (LLS). An Amended Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

         The Court dismisses from this action Defendants Annucci, Griffin, Stanaway, Bellamy,

Backaus, Lamboy, and John Doe #1, for failure to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

Dated:     February 3, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  14
          Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 15 of 20




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 16 of 20




I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
        Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 17 of 20




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 18 of 20




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 19 of 20




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-00110-LLS Document 10 Filed 02/03/21 Page 20 of 20




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
